REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 11
           The prior art of record neither anticipates nor renders obvious the combination of: generating a training dataset comprising training quadruplets, wherein each of the training quadruplets comprises four respective items of an item catalog, the four respective items comprising (a) a respective anchor item, (b) a respective similar item, (c) a respective complementary item, and (d) a respective negative item; generating a respective text feature vector for each of the four respective items for the each of the training quadruplets using a vector encoder with shared non-trainable parameters across the four respective items; transforming the respective text feature vector for each of the four respective items for the each of the training quadruplets into a respective transformed representation using a feature representation transformation model having shared trainable parameters across the four respective items; training the shared trainable parameters of the feature representation transformation model, for the each of the training quadruplets, using a quadruplet loss for the four respective items of the each of the training quadruplets, to differentiate between the respective transformed representations for the four respective items; receiving, from a user device, a selection of an anchor item from the item catalog; determining, for the anchor item, one or more of (a) one or more similar items from the item catalog or (b) one or more complementary items from the item catalog, using the feature representation transformation model, as 
		
             Regarding claim 1
 	Claim 1 is parallel in subject matter to the feature noted above with respect to claim 11 and is allowable for reasons similar to those provided for claim 11.  


A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210049664 to Lundgaard et al. discloses systems and methods are provided for receiving, at a server, a selection of an anchor product from an electronic catalog stored in at least one storage device communicatively coupled to the server, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625